Citation Nr: 1810746	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a left thumb disability.

4.  Entitlement to service connection for residuals of heat exhaustion/heat stroke.

5.  Entitlement to service connection for a left shoulder disability.

6.   Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1986 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of this hearing is of record.

In February 2014, the Board, in pertinent part, promulgated a decision that denied service connection for the claimed hand and thumb disabilities, as well as residuals of heat exhaustion/heat stroke.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2016 memorandum decision, the Court set aside the Board's February 2014 decision to the extent it denied service connection for the hand and thumb disabilities, and residuals of heat exhaustion/heat stroke.

The Board notes that it also remanded the left shoulder, right hip, and erectile dysfunction claims for further development in February 2014, and again in May 2016.  In December 2016, the Board remanded the hand, thumb, and heat exhaustion/heat stroke claims for further development as well in light of the Court's May 2016 memorandum decision.  All of these claims have been returned to the Board for additional appellate consideration; and it appears the development directed by the prior remands has been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current degenerative arthritis of both hands, to include the left thumb, developed as a result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has any current residuals of his documented in-service heat exhaustion/stress.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left shoulder disability was incurred in or otherwise the result of his active service, or is secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right hip disability was incurred in or otherwise the result of his active service, or is secondary to a service-connected disability.

5.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's erectile dysfunction developed while on active duty.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for degenerative arthritis of the right hand are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

2.  The criteria for a grant of service connection for degenerative arthritis of the left hand are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

3.  The criteria for a grant of service connection for degenerative arthritis of the left thumb are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

4.  The criteria for a grant of service connection for residuals of heat exhaustion/heat stroke are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

5.  The criteria for a grant of service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).

6.  The criteria for a grant of service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).

7.  The criteria for a grant of service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

For the reasons stated below, the Board finds that service connection is warranted for degenerative arthritis of both hands and the left thumb, as well as for erectile dysfunction.  As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further discussion of the duties to notify and assist is warranted.

With respect to the other appellate claims, the Board acknowledges that the Veteran, to include through statements submitted by his accredited representative, has criticized the adequacy of a February 2010 VA medical examination regarding the findings pertinent to the heat exhaustion/heat stroke claim; as well as the Board's reliance upon that examination in the February 2014 decision.  The Court essentially made similar findings in its May 2016 memorandum decision.  However, the deficiency noted for the heat exhaustion/heat stroke claim was addressed by a subsequent March 2017 VA examination.

The Board also notes that the left shoulder and right hip claims were addressed by the February 2010 VA examination, but it does not appear the Veteran has identified any specific deficiency regarding the examination's findings as to these claims.  Although the Board previously determined that the examination did not adequately address the claims of secondary service connection, that deficiency was corrected by a March 2015 VA examination and subsequent addendum in June 2017.  

The Veteran has not identified any current deficiency in regard to the 2015 and 2017 examinations, to include the qualifications of the pertinent VA examiners to provide competent medical evidence.  In fact, the Veteran has not identified any current deficiency regarding the notification and assistance he has received for these claims, or in the conduct of his October 2012 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board also acknowledges that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1). 

The Board notes, however, that it previously determined in February 2014 that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not for consideration with respect to the claimed hand and left thumb disabilities.  Although service connection for complaints of pain due to an undiagnosed illness may be established pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, such complaints have already been attributed to service-connected fibromyalgia which is recognized as a medically unexplained chronic multisymptom illness presumptively associated with active service in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the Board concluded that resolution of these claims was dependent upon whether the Veteran has a known clinical diagnosis for such disabilities, and, if so, whether such disability(ies) is etiologically linked to service.  In addition, the Board previously concluded the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not applicable to the heat exhaustion/heat stroke claim because it was based upon a specific, documented in-service instance.

Although the Court's May 2016 decision set aside the Board's February 2014 denial of service connection for disabilities of the hand, left thumb, and heat exhaustion/heat stroke, it did not find the Board's determination the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not applicable to these claims was in error.  Moreover, it does not appear the Veteran contended such in his pleadings before the Court, or in subsequent communications to the Board.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the applicability of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, such would have surfaced in the May 2016 memorandum decision so that any deficiencies could be corrected.

The Board further notes that its rationale regarding the hand and left thumb claims is also applicable to both the claimed left shoulder and right hip disabilities.  As such, it does not appear 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are applicable to these claims either.

Analysis - Hands and Left Thumb

The Veteran reports that he has had recurrent pain in his hands and left thumb since service.  He is competent to describe such symptoms, and his credibility as to these contentions is not in dispute.  Nevertheless, as stated above, such complaints may be indicative of his already service-connected fibromyalgia.  He is also service connected for bilateral carpal tunnel syndrome.  Therefore, competent medical evidence is required to determine whether the claimed symptomatology is due to disabilities separate and distinct from the already service-connected conditions, and, if so, whether such disabilities are etiologically linked to service.  

Here, there is competent medical evidence, to include a March 2017 VA examination, which diagnosed degenerative arthritis of the hands, to include the left thumb.  As such, the record does reflect the Veteran has disabilities of these joints which are separate and distinct from the already service-connected fibromyalgia and carpal tunnel syndrome.

The Board acknowledges that the March 2017 VA examiner provided an opinion against the current degenerative arthritis of the hands and left thumb being directly related to service.  However, this appears to have been based upon the lack of such findings on a 2003 in-service X-ray, and the first X-ray evidence of such being in 2013.  Nevertheless, the Board cannot ignore the fact that the Veteran still had approximately 3 years of active service subsequent to the time of such 2003 X-rays.

The Board further notes the law provides that service connection may be established on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In view of the foregoing, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran's current degenerative arthritis of both hands, to include the left thumb, developed as a result of his active service.  Therefore, service connection is warranted for these disabilities.

Analysis - Heat Exhaustion/Heat Stroke

The Veteran is essentially claiming that he has current residuals of in-service heat exhaustion/stroke.  His service treatment records confirm that he was treated for heat stress in 1989, prior to his service in the Persian Gulf.  Other service treatment records, including a May 2005 Report of Medical History, indicated he had been sensitive to heat since that time.  He provided a similar account at the October 2012 Board hearing as well as at various VA examinations to include in 2010 and 2017.  There is also supporting lay evidence for his heat sensitivity.

Although the Veteran is competent to describe his symptoms such as heat intolerance, as noted in previous Board decisions the record indicates he has overlapping symptoms from his various service-connected and nonservice-connected medical conditions.  Thus, the Board concluded that competent medical evidence is required to determine whether the claimed symptomatology was due to disabilities separate and distinct from the already service-connected conditions, and, if so, whether such disabilities were etiologically linked to active service.  

The Board notes that it previously determined in February 2014 that the February 2010 VA examination found the Veteran did not have any current residuals of the in-service heat stress.  However, the Court's May 2016 memorandum decision found that the Board failed to address the Veteran's contention that he continues to suffer symptoms such as heat intolerance.  In addition, it was noted the Veteran contended the examinations themselves were inadequate, in part because the examiners failed to take into account his lay statements.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the March 2017 VA examiner concluded that the Veteran's heat sensitivity was less likely as not chronic residuals of the documented in-service treatment for heat stress in 1989.  As noted above, the Veteran has not challenged the qualifications of the VA examiner to provide competent medical evidence.  In addition, the examiner was familiar with the Veteran's documented medical history from review of his VA claims folder.  Moreover, the examiner supported this opinion by stated rationale which took into account the Veteran's report of recurrent symptoms since service.  Among other things, the examiner stated that the Veteran's sense of heat sensitivity was subjective and could not be measured unless there were episodes of documentation of physiologic changes such as dehydration.  The examiner indicated there was no evidence of treatment for such in the medical records.  

The Board also notes that no competent medical evidence that explicitly refutes the findings of the March 2017 VA examiner on this matter.  Further, while the Veteran has continued to identify the inadequacy of the February 2010 VA examination as to this claim, to include statements from his representative in August and November 2017, he has not explicitly identified any deficiency in the March 2017 VA examiner's opinion on this claim.  Thus, the Board finds this opinion to be entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran has any current residuals of his documented in-service heat exhaustion/stress.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


Analysis - Left Shoulder and Right Hip

The Veteran has contended, in essence, that he has current disabilities of the right hip and left shoulder due to in-service injuries.  In addition, at his October 2012 Board hearing he indicated that these disabilities were also secondary to already service-connected disabilities.  Specifically, he contended that his right hip had been aggravated by his service-connected bilateral ankle and knee disabilities.  He also indicated his left shoulder had been aggravated by his service-connected right shoulder disability.  Service connection is also in effect for a left elbow disability.

In this case, the competent medical evidence, including the March 2015 VA examination, reflects the Veteran has been diagnosed with left shoulder strain and right hip strain.  The record also reflects he has reported recurrent pain from the time of his separation from service.  However, it is also noted that a November 2007 VA general medical examination attributed his complaints of pain in these joints to his now service-connected fibromyalgia, and no separate disability of the left shoulder or right hip appears to have been diagnosed at that time.

The Board also acknowledges that the February 2010 VA examination included opinions to the effect the current left shoulder and right hip disabilities were not directly related to service.  Although the Veteran has criticized the adequacy of that examination regarding his hand, left thumb, and heat exhaustion claims, it does not appear he has specifically identified any deficiency regarding that examination findings for the left shoulder and right hip.

The Board further notes that the March 2015 VA examiner included opinions against the left shoulder and right hip disabilities being directly related to service, or caused by the service-connected disabilities.  In pertinent part, the examiner noted that there was no evidence of continuation of symptoms or treatment.  The examiner also stated that the pertinent service-connected disabilities were not well known causes of left shoulder and/or right hip strain. In the June 2017 addendum, the same examiner who conducted the March 2015 VA examination opined that it was less likely as not the Veteran's left shoulder strain was caused or aggravated by his right shoulder and left elbow disabilities; or that his right hip strain was due to or aggravated by bilateral ankle strain and knee strain.  In support of these opinions, the examiner referred to pertinent medical findings, to include the fact there was no significant gait imbalance documented.

The March 2015 VA examiner was familiar with the Veteran's medical history based upon review of the VA claims folder.  As detailed above, the examiner's opinions were not expressed in speculative or equivocal language, to include in the June 2017 addendum.  Moreover, the opinions were supported by stated rationale, and no competent medical evidence is of record which explicitly refutes these opinions regarding the left shoulder and right hip claims.  Thus, the Board finds these opinions to be persuasive and entitled to significant probative value.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left shoulder and right hip disabilities were incurred in or otherwise the result of his active service, or are secondary to a service-connected disability.  Therefore, service connection must be denied.

Analysis - Erectile Dysfunction

The Veteran contends, that his erectile dysfunction began in service, and that it was due to the medications he takes for his service-connected disabilities.  He has also contended that it was secondary to his right hip disability specifically.

The Veteran is competent to describe his symptoms of erectile dysfunction, to include his testimony that it originated during active service.  See Transcript p. 25.  Moreover, the Board finds his testimony on this matter to be credible.  The Board further notes that the competent medical evidence, to include a March 2010 VA examination, confirms the Veteran has erectile dysfunction.  Granted, that examiner provided an opinion against the Veteran's erectile dysfunction being directly related to service.  However, it appears the examiner focused upon the Veteran's contentions of secondary service connection, as part of the stated rationale was that none of the Veteran's current medications were associated with erectile dysfunction.  In addition, it does not appear the examiner took into account the Veteran's competent and credible testimony regarding the onset in service.  As such, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not his erectile dysfunction developed while on active duty.  Accordingly, service connection is warranted.


ORDER

Service connection for degenerative arthritis of the right hand is granted.

Service connection for degenerative arthritis of the left hand is granted.

Service connection for degenerative arthritis of the left thumb is granted.

Service connection for residuals of heat exhaustion/heat stroke is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right hip disability is denied.

Service connection for erectile dysfunction is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


